DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 and 4/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2020/0350298 (cited in IDS) in view of Moilanen, US 2020/0066696 (cited in IDS).
Regarding claim 1, Chen teaches a first, second and third array of LEDs configured to emit red, green and blue light and stacked on each other (Figure 8 and [0092-0094]).  Chen is silent as to adjusting the position of each first, second and third array in a first and second direction relative to an origin point of each respective array.
However, Moilanen teaches an array stack where each subsequent stack array has a shifted position of LEDs relative to the original position, and therefore teaches the method of adjusting the position of said arrays ([0093, 0110] and Figure 4A).  It would have been obvious for one of ordinary skill in the art at the time of filing to utilize the method taught by Moilanen to achieve a more efficient and bright display device in Chen by aligning the LED arrays in such a way as to achieve optimum emission and color mixing from each stacked array.
Regarding claims 2-4, Chen and Moilanen teach the invention as explained above and Moilanen further teaches adjusting the position of the first, second and third array to offset each relative to the other two (id).  It would have been obvious to combine the teachings for the reasons set forth above regarding claim 1.
Regarding claim 5, Chen and Moilanen teach the invention as explained above and Chen further teaches  the first array of LEDs, the second array of LEDs, and the third array of LEDs are parallel to each other ([0092] and Figure 8).
Regarding claims 6 and 7, Chen and Moilanen teach the invention as explained above and Moilanen further teaches providing signals to the first array of LEDs, the second array of LEDs, and the third array of LEDs change an illumination intensity of the LEDs and providing signals to the first array of LEDs, the second array of LEDs, and the third array of LEDs to deactivate at least a portion of one of the first array of LEDs, the second array of LEDs, and the third array of LEDs ([0078, 0147]).  Further, it would have been obvious for one of ordinary skill in the art at the time of filing to provide control signals to change the intensity of light emission by deactivating at least a portion of one of the arrays in order to enhance function and marketability of the display.
Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Moilanen, and further in view of Osaka et al., JP 2020-122922 (cited in IDS).
Regarding claims 8 and 15, Chen and Moilanen teach the apparatus relating to the method of claim 1.  Further, Chen teaches each array is coupled to a controller ([0101] and Figure 10B).  However, Chen and Moilanen are silent as to an actuator.  In the same field of endeavor of LED displays, Osaka teaches the wherein the controller is configured to: send a first number of signals to a first number of actuators configured to move each of the LEDs in the first array in a first direction and a second direction orthogonal to the first direction in a first plane, send a second number of signals to a second number of actuators to move each of the LEDs in the second array in the first direction and the second direction in a second plane, and send a third number of signals to a third number of actuators configured to move each of the LEDs in the third array in the first direction and second direction in a third plane ([0018, 0020] and Figure 1).  It would have been obvious for one of ordinary skill in the art at the time of filing to combine the teachings of Osaka with Chen and Moilanen, and use a controller to send signals to an actuator to move the arrays relative to one another in order to ensure accuracy and ease of adjustment.  
Regarding claims 9-12, Chen, Moilanen, and Osaka teach the invention as explained above regarding claim 8, and Moilanen further teaches the movement of each array relative to the other two, as explained above regarding claims 2-4.
Regarding claims 13, 14, 16 and 17, Chen, Moilanen, and Osaka teach the invention as explained above regarding claims 8 and 15 respectively, and Moilanen further teaches control circuitry function as explained above regarding claims 6-7.
Regarding claim 18, Chen, Moilanen and Osaka teach the invention as explained above regarding claim 15, and Chen further teaches a first position in the first direction and a second position in the second direction of each LED of the first array overlaps with a first position in the first direction and a second position in the second direction of each LED of the second array ([0091]).
Regarding claim 19, Chen, Moilanen and Osaka teach the invention as explained above regarding claim 15, and Osaka further teaches first, second, and third number of signals can be controlled by user input ([0020]).  It would have been obvious to combine the teachings for the same reasons set forth above regarding claim 15.
Regarding claim 20, Chen, Moilanen, and Osaka teach the invention as explained above regarding claim 15, and Moilanen further teaches  the first number of signals, the second number of signals, and the third number of signals are configured to control a packing scheme of the first, second and third arrays ([0093, 0110] and Figure 4A).  It would have been obvious to combine the teachings for the reasons set forth above regarding claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875